DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 10/6/2020.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "there is no line of sight".  It is unclear as recited what angle or position said “line of sight” originates from (above? below?) such to render the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long (CN 106012420 B) (cited by Applicant) (machine translation attached).
Re claim 1, Long discloses a washing machine appliance (abstract) defining a vertical direction (see fig. 1), the washing machine appliance comprising: 
a wash tub (conventional see figs. 1-2, p. 2 Background technology ¶ 2 “drum…interior bucket”) positioned within a cabinet and defining a wash chamber; 
a wash basket (conventional see figs. 1-2, p. 2 Technical field ¶ 1 “roller”) rotatably mounted within the wash tub and being configured for receiving of a load of articles for washing; and 
a door assembly (see figs. 1-2 door within ref. 2 door body, including refs. 23, 24, 241) pivotally mounted to the cabinet for providing selective access to the wash chamber, the door assembly comprising:
an inner door panel (ref. 24) defining an inner aperture (ref. 242); 
an outer door panel (ref. 23) spaced apart from the inner door panel to define an air plenum (p. 5 ¶ 2-3 inherent in air through 26 to 242) therebetween, the outer door panel defining an outer aperture (ref. 26); and 
a duct (p. 5 ¶ 2-3 inherent there must be a passage that enables air through admission hole 26 through air pump 245 to outlet 242 satisfying a “duct”) providing fluid communication between the inner aperture and the outer aperture.
Re claim 14, wherein the washing machine appliance is a horizontal axis washing machine (see fig. 1).
Re claim 15, Independent claim 15 reads as a subcombination of claim 1 and is therefore satisfies by Long as applied above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Long, as applied above, in view of Islas et al. (US 2020/0248386 A1).
Re claims 2-7 and 16-18, Long discloses as shown above but does not disclose the details of wherein the outer aperture extends at least partially above the inner aperture along the vertical direction.  However, Islas discloses it is known in the washing machine ventilation art (abstract) to provide an outer aperture (ref. 182) extending at least partially above an inner aperture (ref. 184) along a vertical direction (see fig. 7).  Re claims 3-7 and 16-18, wherein the duct (ref. 180) slopes downward along the vertical direction toward the inner aperture (see fig. 7); wherein the duct extends at an angle relative to the horizontal direction, the angle being greater than 20 degrees, the angle greater than 45 degrees (see fig. 7, moreover, the specific angle being an obvious optimization of range depending on the desired level of tortuous path); wherein the outer aperture is positioned at a top of the door assembly along the vertical direction (see fig. 1); wherein the inner aperture and the outer aperture are offset such that there is no line of sight between the inner aperture and the outer aperture through the duct (see fig. 7, assuming line of sight is horizontal).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the outer aperture and the inner aperture of Long to have the outer aperture extend at least partially above the inner aperture, as suggested by Islas, in order to provide a tortuous path to prevent splashing or flowing out (Islas ¶ [0039]).

Claims 8, 10-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Long, as applied above, in view of Kiraz et al. (EP 3562984 B1) (cited by Applicant).
Re claim 8, Long discloses as shown above but does not explicitly disclose wherein the door assembly further comprises: an inner cover positioned over the inner aperture, the inner cover defining a plurality of inner cover apertures; and an outer cover positioned over the outer aperture, the outer cover defining a plurality of outer cover apertures.  However, Kiraz discloses it is known in the washing machine ventilation art (¶ [0001]-[0002]) to provide an inner cover (ref. 16) positioned over the inner aperture, the inner cover defining a plurality of inner cover apertures (see fig. 3); and an outer cover (ref. 15) positioned over the outer aperture, the outer cover defining a plurality of outer cover apertures (see fig. 3).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the inner aperture and outer aperture of Long to further include an inner cover and an outer cover, as suggested by Kiraz, in order to enable larger apertures for greater airflow without objects/contaminants entering the fan/pump.
Re claims 10-13 and 20, Kiraz further discloses a fan (ref. 8) in fluid communication with the duct (ref. 18) for urging a flow of air through the duct and through the wash chamber; a controller (ref. 20) operably coupled to the fan, the controller being configured for: operating the fan after a wash cycle has finished (¶ [0031] after washing); further comprising a controller (ref. 20) operably coupled to the fan, the controller being configured for: receiving a command to lower a humidity within the wash chamber (¶ [0029]-[0031] inherent in operating fan that humidity is lowered when wet clothes in wash chamber; also see Long ref. 9 humidity sensing switch); and operating the fan in response to receiving the command (¶ [0029]-[0031]).  Re claim 13, Long further discloses as a vent button (ref. 225 draft switch appearing as a button, see fig. 1, moreover, buttons being conventionally known switches on washing machines and home appliances) in operative communication with a controller (ref. 5), wherein the command to lower the humidity is received when a user presses the vent button (p. 5 ¶ 2-3).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Long, as applied above, in view of Cheng (CN 109112784 A) (machine translation attached).
Re claims 9 and 19, Long discloses as shown above including a solenoid valve (ref. 241) to open and close the inner aperture (ref. 242), but does not disclose wherein the door assembly further comprises: one or more baffles positioned within duct.  However, Cheng disclose it is known in the washing machine ventilation art to provide one or more baffles (ref. 81) within a ventilation duct (ref. 7) to control opening and closing of the duct.
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the duct of Long to further include one or more baffles, as suggested by Cheng, in order to control the flow of air and/or to prevent escape of water.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711